Name: 2005/706/EC: Decision of the European Parliament and of the Council of 7 September 2005 on the mobilisation of the European Union Solidarity Fund according to point 3 of the Interinstitutional Agreement of 7 November 2002 between the European Parliament, the Council and the Commission on the financing of the European Union Solidarity Fund supplementing the Interinstitutional Agreement of 6 May 1999 on budgetary discipline and improvement of the budgetary procedure
 Type: Decision
 Subject Matter: budget;  Europe;  economic policy;  EU finance;  deterioration of the environment;  cooperation policy
 Date Published: 2005-10-14; 2006-12-12

 14.10.2005 EN Official Journal of the European Union L 269/21 DECISION OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 7 September 2005 on the mobilisation of the European Union Solidarity Fund according to point 3 of the Interinstitutional Agreement of 7 November 2002 between the European Parliament, the Council and the Commission on the financing of the European Union Solidarity Fund supplementing the Interinstitutional Agreement of 6 May 1999 on budgetary discipline and improvement of the budgetary procedure (2005/706/EC) THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Interinstitutional Agreement of 7 November 2002 between the European Parliament, the Council and the Commission on the financing of the European Union Solidarity Fund supplementing the Interinstitutional Agreement of 6 May 1999 on budgetary discipline and improvement of the budgetary procedure (1), and in particular point 3 thereof, Having regard to Council Regulation (EC) No 2012/2002 of 11 November 2002 establishing the European Union Solidarity Fund (2), Having regard to the proposal from the Commission, Whereas: (1) The European Union has created a Solidarity Fund (the Fund) to show solidarity with the population of regions struck by disasters. (2) Slovakia submitted an application to mobilise the Fund on 24 January 2005, following a disaster caused by a storm. (3) The Interinstitutional Agreement of 7 November 2002 allows mobilisation of the Fund within an annual ceiling of EUR 1 billion. (4) The storm disaster in Slovakia in November 2004 fulfils the criteria for mobilising the European Union Solidarity Fund, HAVE ADOPTED THIS DECISION: Article 1 The European Union Solidarity Fund shall be mobilised to provide the sum of EUR 5 667 578 in commitment appropriations from the general budget of the European Union for the financial year 2005. Article 2 This Decision shall be published in the Official Journal of the European Union. Done at Strasbourg, 7 September 2005. For the European Parliament The President J. BORRELL FONTELLES For the Council The President D. ALEXANDER (1) OJ C 283, 20.11.2002, p. 1. (2) OJ L 311, 14.11.2002, p. 3.